Citation Nr: 0705083	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  04-30 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(RO).


FINDINGS OF FACT

1.  A rating decision dated in September 1999 denied service 
connection for PTSD.

2.  The additional evidence received since the time of the 
final rating decision in September 1999 raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for PTSD.

3.  A valid diagnosis of PTSD based upon verified stressors 
is not of record.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's request to reopen his finally 
decided claim for service connection for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claim, a letter dated in June 2003 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded a VA examination in 
August 2003.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2006).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for PTSD was filed in 
December 2002.  Therefore, the current, amended regulation 
applies.  

The RO denied service connection for PTSD in September 1999, 
and notified the veteran of the decision in October 1999.  
The rating decision was not appealed and that decision is 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  The matter 
under consideration in this case at that time was whether the 
veteran carried a diagnosis of PTSD.  In order for the 
veteran's claim to be reopened, evidence must have been 
presented or secured since the September 1999 rating decision 
which is relevant to, and probative of, this matter.

The pertinent evidence of record at the time of the September 
1999 rating decision relevant to the veteran's claim for 
service connection included his service medical records, 
service personnel records, private psychiatric evaluations 
dated in October 1991 and August 1994, stressor statements 
dated in February 1995 and May 1999, VA outpatient treatment 
records dated from March 1999 to May 1999, and VA 
examinations dated in September 1995 and September 1999.  The 
pertinent evidence added to the record since the September 
1999 rating decision includes a buddy statement dated in 
December 2002; VA outpatient treatment records dated from 
January 1999 to September 2001; private opinion letters dated 
in December 2002 and March 2004; and a VA examination dated 
in August 2003.

When the RO denied the veteran's claim for entitlement to 
service connection for PTSD in September 1999, there was no 
evidence that the veteran carried a diagnosis of PTSD.  
However, the December 2002 private opinion letter, noting the 
veteran's PTSD diagnosis, and confirmed in detail by the 
March 2004 letter from the veteran's private treatment 
counselor, contain sufficient evidence of a current diagnosis 
of PTSD for new and material purposes.  This is because these 
letters are both "new," not been previously considered by 
VA, and "material," as they raise the reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the issue of entitlement to service connection 
for PTSD is reopened.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2006); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 
283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The veteran asserted in his May 1999 stressor statement that 
in the summer of 1966, he and another soldier returned to 
their overseas base to discover a third soldier who had been 
severely beaten and stabbed.  The veteran and the second 
soldier transported the third soldier first to the base 
dispensary, then to the base hospital and subsequently spent 
hours cleaning his car and clothes of blood.  The veteran 
asserts that since this incident occurred, he has experienced 
flashbacks and nightmares.

As the veteran's claimed stressors do not involve being 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In this 
case, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

The veteran has offered no competent corroborating evidence 
of his claimed stressor, and his service department records 
also do not support the claim regarding his claimed 
stressors.  Doran, 6 Vet. App. at 283.  The veteran requested 
a confirmation of these events from a German colleague by 
email in December 2002; however, the colleague was unable to 
verify any details regarding date or circumstances of the 
incident in question.  

Again, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an inservice stressor.  
To that end, although the veteran has a diagnosis of PTSD 
from his private mental health counselor, it is not based on 
verified stressor events.  The veteran's primary private 
mental health counselor noted in December 2002, and confirmed 
in March 2004, that the veteran had PTSD.  However, the 
extent to which the latter opinion letter provides a 
rationale is limited; it basically attempts to point out 
errors in the August 2003 VA examiner's conclusion that the 
veteran did not meet the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) criteria for PTSD, but fails to address each 
of those criteria with regard to the veteran's symptomatology 
both at the time of the incident in question, and at present.  
As such, the diagnosis fails to satisfy the criteria noted 
above for a valid PTSD diagnosis for VA purposes.  
Additionally, the private mental health counselor's opinion 
is based solely on the veteran's reported history; there is 
no evidence that the private mental health counselor reviewed 
the veteran's claims file or considered other factors which 
may have potentially contributed to his psychiatric 
condition, to include his childhood upbringing and 
postservice personal concerns.  

To that end, the remaining psychiatric evaluations of record, 
dated in September 1995, September 1999, and August 2003, all 
conclude that the veteran symptomatology failed to meet the 
DSM-IV criteria for PTSD; rather, these evaluations conclude 
that the veteran has generalized anxiety disorder, 
personality disorder, and/or major depression.  Ultimately, 
as there is no valid diagnosis of PTSD of record, service 
connection for PTSD is not warranted.

Because a valid diagnosis of PTSD based upon verified 
stressors is not of record, the preponderance of the evidence 
is against the veteran's claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the appeal 
to reopen the veteran's claim for entitlement to service 
connection for PTSD is granted, to that extent only.

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


